SULLIVAN, Judge
(concurring in the result):
The law-of-the-case doctrine did not preclude the Court of Criminal Appeals from examining the military judge’s ruling in this case. Judge Lamberth, writing recently for a majority of this Court, stated:
Although the Judge Advocate General has not certified for this Court’s review the holding of the Court of Military Review that Colonel Grant’s expert opinion testimony of appellant’s future dangerousness was inadmissible, see Art. 67(a)(2), UCMJ, 10 USC § 867(a)(2)(1989), this Court may rule on this issue. But cf. United States v. Sales, 22 MJ 305, 307 (CMA 1986)(CMR’s holding that findings were multiplieious “constitutes the law of the case and binds the parties” absent certification of issue by the Judge Advocate General). The law-of-the-case doctrine does not preclude this Court, once the case has been properly granted for review, from considering an erroneous conclusion of law made by the Court of Military Review. See Christian-*231son v. Colt Industries Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 2178, 100 L.Ed.2d 811 (1988).
United States v. Williams, 41 MJ 134, 135 n. 2 (CMA 1994); see also United States v. Morris, 13 MJ 297, 299 n. 3 (CMA 1982) (Everett, C.J., concurring in the result). This same rule applies to the Courts of Criminal Appeals. See United States v. Starr, 1 MJ 186, 190 (CMA 1975).
With regard to the “taint” issues, which were also granted review by this Court, appellant argues first that the Government failed to show that its decision to prosecute him was untainted by his unlawfully induced statements. See United States v. Kimble, 33 MJ 284, 291 (CMA 1991); see also Kastigar v. United States, 406 U.S. 441, 460-61, 92 S.Ct. 1653, 32 L.Ed.2d 212 (1972). I disagree.
The record shows by a preponderance of the evidence that the decision to prosecute appellant arose from a source independent of his unlawfully induced statements and that investigative agents would have inevitably discovered appellant’s crimes. See Costello v. United States, 365 U.S. 265, 280, 81 S.Ct. 534, 5 L.Ed.2d 551 (1961); see generally Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984) (adopting inevitable-discovery exception to exclusionary rule). CID agents, acting on a tip, set up surveillance outside the Camp Stanley gate. On September 10, 1994, the agents observed and followed an Army van allegedly used to transport stolen meat. The agents then made a lawful stop of the van, which appellant was driving. SA McGwire, while approaching the van, observed some meat in plain view inside the van. He subsequently apprehended appellant for larceny and seized ten boxes of frozen meat from the van. Thus, appellant was caught with the stolen items as a result of a tip and surveillance before he made the incriminating statements that the military judge suppressed. Accordingly, the decision to prosecute appellant and critical evidence against him were not tainted by the statements he provided to investigative authorities.
Next, appellant contends that the testimony of his co-conspirator, SFC Stroup, was tainted because appellant implicated SFC Stroup in the statements which the military judge suppressed. I again disagree. The record shows that SFC Stroup was implicated in the criminal enterprise before appellant revealed his conspiracy with Stroup to CID. According to the testimony of SA McGwire, he was contacted on July 29, 1994, by Mr. Woytaszek, the security officer for the Defense Commissary Agency in Yongsan. Mr. Woytaszek informed SA McGwire that he had received a tip alleging that SFC Stroup was involved in a conspiracy with appellant to steal meat from the commissary and sell it to unidentified Korean Nationals. The information was then confirmed by a cashier at the commissary. SFC Stroup’s identity as a participant in a conspiracy with appellant was thus known to CID independent of appellant’s excluded statements. Accordingly, I would hold that SFC Stroup’s testimony was not tainted.
In light of the foregoing, I concur in the result to affirm.